Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 10
An interface component
A data analysis component
A word embedding component

Claim11
An identification component
A training component

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
An interface component
A data analysis component
A word embedding component
An identification component
A training component
The above while supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims, these elements can pertain to various types. For purposes of prior art, it shall be construed as software contexts.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DOYLE US 20200057612 A1 (hereinafter DOYLE) in view of Blatt US 9699660 B1 (hereinafter Blatt).
Re claims 1, 8, and 10, DOYLE teaches

identifying a plurality of user occurrences based on the obtained transaction data records, wherein each user occurrence is representative of an occurrence of an associated user at a time and location within the mobile network; (location, time, date, user classes and groups for occurrence, NLP, negative sampling, word2vec, CBOW, identifier, model generation 0116 0094 0381 0392 0353 0250-0252 0234 0239 0318 0133 0272 0175 0082 0101 with fig. 1, 2a, and 3e)
applying word embedding to the plurality of user occurrences to generate a word embedding model mapping the plurality of user occurrences to words of a vocabulary; and (word embedding for word sets, location, time, date, user classes and groups for occurrence, NLP, negative sampling, word2vec, CBOW, identifier, model generation 0116 0094 0381 0392 0353 0250-0252 0234 0239 0318 0133 0272 0175 0082 0101 with fig. 1, 2a, and 3e)
processing the word embedding model with a Natural Language Processing (NLP) algorithm to identify a relationship between different users of the mobile network.  (embedding under NLP, location, time, date, user classes and groups for occurrence, NLP, negative sampling, word2vec, CBOW, identifier, model generation 0116 0094 0381 0392 0353 0250-0252 0234 0239 0318 0133 0272 0175 0082 0101 with fig. 1, 2a, and 3e)
However, DOYLE fails to teach
obtaining transaction data records from one or more mobile network providers of a mobile network; (Blatt mobile identifier in network e.g. ISMI using location, time)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of DOYLE to incorporate the above claim limitations as taught by Blatt to allow for user classification and time/location based data in a mobile of network analogously since a network of users applies to any network, thereby improving DOYLE to include a broader range of users to identify thereby increasing the classification pools of user groups which inherently reduces error as more rich content is classified for occurrence based words.

Re claims 2, 9, and 11, DOYLE teaches
2. The CIM of claim 1 further comprising: identifying a co-occurrence of user occurrences with respect to time or location; and (location, time, date, user classes and groups for occurrence, NLP, negative sampling, word2vec, CBOW, identifier, model generation 0116 0094 0381 0392 0353 0250-0252 0234 0239 0318 0133 0272 0175 0082 0101 with fig. 1, 2a, and 3e)
based on the identified co-occurrence of user occurrences, training at least one of the word embedding and NLP algorithm.  (NLP… location, time, date, user classes and groups for occurrence, NLP, negative sampling, word2vec, CBOW, identifier, model generation 0116 0094 0381 0392 0353 0250-0252 0234 0239 0318 0133 0272 0175 0082 0101 with fig. 1, 2a, and 3e)

Re claims 3 and 12, DOYLE fails to teach
3. The CIM of claim 1 wherein the transaction data records includes data, with the data including information indicative of an International Mobile Subscriber Identity (IMSI) associated with a given transaction, time data of the given transaction, and an identifier of a unit cell of the mobile network.  (Blatt mobile identifier in network e.g. ISMI using location, time)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of DOYLE to incorporate the above claim limitations as taught by Blatt to allow for user classification and time/location based data in a mobile of network analogously since a network of users applies to any network, thereby improving DOYLE to include a broader range of 


Re claims 4 and 13, DOYLE teaches
4. The CIM of claim 1 wherein applying word embedding includes employing a word2vec model to produce word embeddings (word2vec… location, time, date, user classes and groups for occurrence, NLP, negative sampling, word2vec, CBOW, identifier, model generation 0116 0094 0381 0392 0353 0250-0252 0234 0239 0318 0133 0272 0175 0082 0101 with fig. 1, 2a, and 3e)

Re claims 5 and 14, DOYLE teaches
5. The CIM of claim 1 wherein processing the word embedding model with the NLP algorithm includes: for each of a plurality of subsets of the word embedding model, applying a negative sampling algorithm to subsets of the word embedding model so as to determine weighting values for the user occurrences.  (weighting for embedding and negative sampling… location, time, date, user classes and groups for occurrence, NLP, negative sampling, word2vec, CBOW, identifier, model generation 0116 0094 0381 0392 0353 0250-0252 0234 0239 0318 0133 0272 0175 0082 0101 with fig. 1, 2a, and 3e)

Re claims 6 and 15, DOYLE teaches
6. The CIM of claim 5 wherein processing the word embedding model with the NLP algorithm further includes: determining a vector for each user occurrence based on the determined weighting values. (word2vec… location, time, date, user classes and groups for occurrence, NLP, negative sampling, word2vec, CBOW, identifier, model generation 0116 0094 0381 0392 0353 0250-0252 0234 0239 0318 0133 0272 0175 0082 0101 with fig. 1, 2a, and 3e)



Allowable Subject Matter
Claims 7 and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190311308 A1	YANG; Zhirong et al.	
Word2vec payment records	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov